UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-32209 WELLCARE HEALTH PLANS,INC. (Exact name of registrant as specified in its charter) Delaware 47-0937650 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 8725 Henderson Road, Renaissance One Tampa, Florida 33634 (Address of principal executive offices) (Zip Code) (813) 290-6200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesýNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large Accelerated FilerýAccelerated Filer¨Non-Accelerated Filero Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoý As of August 1, 2007, there were 41,706,042shares of the registrant’s common stock, par value $.01 per share, outstanding. WELLCARE HEALTH PLANS, INC. TABLE OF CONTENTS Page Part I – FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Condensed Consolidated Balance Sheets at June 30, 2007 and December 31, 2006 1 Condensed Consolidated Statements of Income for the three and six months ended June 30, 2007 and2006 2 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2007 and 2006 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 20 Part II – OTHER INFORMATION Item 1. Legal Proceedings 21 Item 1A.Risk Factors 21 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 4.Submission of Matters to a Vote of Security Holders 21 Item 6.Exhibits 22 Signatures 23 Part I– FINANCIAL INFORMATION Item 1:Financial Statements. WELLCARE HEALTH PLANS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited, in thousands, except share data) June 30, December 31, 2007 2006 Assets Current Assets: Cash and cash equivalents $ 1,473,048 $ 964,542 Investments 166,264 126,422 Premium receivables, net 112,893 102,465 Other receivables from government partners, net 54,981 40,902 Prepaid expenses and other current assets 100,058 87,507 Deferred income taxes 40,531 14,841 Total current assets 1,947,775 1,336,679 Property, equipment and capitalized software, net 63,096 62,005 Goodwill 189,470 189,470 Other intangibles, net 17,451 18,855 Restricted investment assets 73,977 53,382 Other assets 2,283 1,839 Total Assets $ 2,294,052 $ 1,662,230 Liabilities and Stockholders' Equity Current Liabilities: Medical benefits payable $ 601,255 $ 465,581 Unearned premiums 261,830 23,806 Accounts payable 9,832 8,015 Other accrued expenses 156,442 172,043 Other payables to government partners 49,854 104,076 Taxes payable 37,946 13,181 Current portion of long-term debt 1,600 1,600 Funds held for the benefit of members 299,395 113,652 Other current liabilities 418 418 Total current liabilities 1,418,572 902,372 Long-term debt 153,301 154,021 Deferred income taxes 36,234 34,666 Other liabilities 7,680 8,116 Commitments and contingencies (see Note 6) - - Total liabilities 1,615,787 1,099,175 Stockholders' Equity: Preferred stock, $0.01 par value (20,000,000 authorized, no shares issued or outstanding) - - Common stock, $0.01 par value (100,000,000 authorized, 41,682,464 and 40,900,134 shares issued and outstanding at June 30, 2007 and December 31, 2006, respectively) 417 409 Paid-in capital 329,643 294,443 Retained earnings 348,177 268,559 Accumulated other comprehensive income 28 (356 ) Total stockholders' equity 678,265 563,055 Total Liabilities and Stockholders' Equity $ 2,294,052 $ 1,662,230 See notes to unaudited condensed consolidated financial statements. 1 Table of Contents WELLCARE HEALTH PLANS, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited, in thousands, except share data) Three Months Six Months Ended June 30, Ended June 30, 2007 2006 2007 2006 Revenues: Premium $ 1,320,529 $ 842,658 $ 2,542,295 $ 1,564,878 Investment and other income 19,229 10,153 36,896 18,317 Total revenues 1,339,758 852,811 2,579,191 1,583,195 Expenses: Medical benefits 1,082,218 704,964 2,106,389 1,304,047 Selling, general and administrative 160,859 104,566 327,415 201,831 Depreciation and amortization 4,252 3,254 8,818 6,344 Interest 3,439 3,674 6,900 7,058 Total expenses 1,250,768 816,458 2,449,522 1,519,280 Income before income taxes 88,990 36,353 129,669 63,915 Income tax expense 34,345 14,179 50,051 24,973 Net income $ 54,645 $ 22,174 $ 79,618 $ 38,942 Net income per common share (see Note 1): Net income per common share — basic $ 1.35 $ 0.56 $ 1.97 $ 1.00 Net income per common share — diluted $ 1.30 $ 0.55 $ 1.90 $ 0.97 See notes to unaudited condensed consolidated financial statements. 2 Table of Contents WELLCARE HEALTH PLANS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited, in thousands) SixMonths Ended June 30, 2007 2006 Cash from operating activities: Net income $ 79,618 $ 38,942 Adjustments to reconcile net income to net cash provided byoperating activities: Depreciation and amortization expense 8,818 6,344 Loss on disposal of fixed assets - 1,259 Equity-based compensation expense, net of tax benefits 25,595 12,575 Incremental tax benefit received for option exercises (13,713 ) (2,160 ) Deferred taxes, net (24,122 ) (14,386 ) Changes in operating accounts: Premiums receivable (10,428 ) (37,491 ) Other receivables from government partners (14,079 ) (118,489 ) Prepaid expenses and other current assets, net (12,551 ) (29,753 ) Medical benefits payable 135,674 180,679 Unearned premiums 238,024 149,315 Accounts payable 1,817 51,891 Other accrued expenses (15,601 ) 17,375 Other payables to government partners (54,222 ) - Taxes payable, net 24,765 23,703 Other, net (419 ) (21 ) Net cash provided by operating activities 369,176 279,783 Cash from investing activities: Proceeds from sale and maturities of investments 39,932 49,371 Purchases of investments (79,774 ) (134,053 ) Purchases and dispositions of restricted investments, net (20,595 ) (11,195 ) Additions to property, equipment and capitalized software, net (8,505 ) (21,523 ) Other investing activities - (944 ) Net cash used in investing activities (68,942 ) (118,344 ) Cash from financing activities: Proceeds from common stock issuance, net 338 21,562 Proceeds from option exercises 13,256 3,302 Incremental tax benefit received for option exercises 13,713 2,160 Purchase of treasury stock (3,978 ) - Payments on debt (800 ) (800 ) Funds received for the benefit of members 185,743 224,730 Net cash provided by financing activities 208,272 250,954 Cash and cash equivalents: Increase during period 508,506 412,393 Balance at beginning of period 964,542 421,766 Balance at end of period $ 1,473,048 $ 834,159 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION — Cash paid for taxes $ 35,277 $ 13,883 Cash paid for interest $ 6,519 $ 6,810 See notes to unaudited condensed consolidated financial statements 3 Table of Contents WELLCARE HEALTH PLANS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited, in thousands, except member and share data) 1. ORGANIZATION AND BASIS OF PRESENTATION WellCare Health Plans, Inc., a Delaware corporation (the “Company”), provides managed care services exclusively to government-sponsored healthcare programs, focusing on Medicaid and Medicare, including health plans for families, children, the aged, blind and disabled and prescription drug plans, serving approximately 2.3 million members nationwide as of June 30, 2007.The Company’s Medicaid plans include plans for individuals who are dually eligible for both Medicare and Medicaid, recipients of the Temporary Assistance to Needy Families programs, Supplemental Security Income programs, State Children’s Health Insurance programs and the Family Health Plus programs.Through its licensed subsidiaries, as of June 30, 2007, the Company operated its Medicaid health plans in Florida, New York, Connecticut, Illinois, Missouri, Ohio and Georgia.The Company’s Medicare plans include stand-alone prescription drug plans (“PDP”) and Medicare Advantage plans, which include both Medicare coordinated care (“MCC”) plans and Medicare private fee-for-service (“PFFS”) plans.As of June 30, 2007, the Company offered its MCC plans in Florida, New York, Connecticut, Illinois, Louisiana and Georgia, its PDP plans in all 50 states and the District of Columbia and its PFFS plans in 39 states and the District of Columbia. Basis of Presentation The accompanying unaudited condensed consolidated interim financial statements should be read in conjunction with the consolidated financial statements and notes thereto for the fiscal year ended December 31, 2006 included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006 (“2006 Form 10-K”), filed with the Securities and Exchange Commission (the “SEC”) in February 2007.In the opinion of the Company's management, the interim financial statements reflect all normal recurring adjustments which the Company considers necessary for the fair presentation of the financial position and results of operations and cash flows for the interim periods presented.The interim financial statements included herein have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted.Results for the interim periods presented are not necessarily indicative of results that may be expected for the entire year or any other interim period. Certain 2006 amounts in the condensed consolidated interim financials statements have been condensed to conform to the 2007 presentation. Net Income per Common Share The Company computes basic net income per common share on the basis of the weighted-average number of unrestricted common shares outstanding.Diluted net income per common share is computed on the basis of the weighted-average number of unrestricted common shares outstanding plus the dilutive effect of outstanding restricted shares and employee stock options using the treasury stock method. 4 Table of Contents WELLCARE HEALTH PLANS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS - Continued (Unaudited, in thousands, except member and share data) The following table presents the calculation of net income per common share – basic and diluted: Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Numerator: Net income – basic and diluted $ 54,645 $ 22,174 $ 79,618 $ 38,942 Denominator: Weighted-average common shares outstanding – basic 40,585,325 39,345,011 40,375,445 38,970,062 Dilutive effect of: unvested restricted common shares 413,877 523,931 448,310 560,039 stock options 937,091 761,512 985,815 766,383 Weighted-average common shares outstanding – diluted 41,936,293 40,630,454 41,809,570 40,296,484 Net income per common share: Net income per common share – basic $ 1.35 $ 0.56 $ 1.97 $ 1.00 Net income per common share – diluted $ 1.30 $ 0.55 $ 1.90 $ 0.97 Certain options to purchase common stock were not included in the calculation of diluted net income per common share because their exercise prices were greater than the average market price of the Company’s common stock for the period and, therefore, the effect would be anti-dilutive.For the three-month and six-month periods ended June 30, 2007, approximately 65,000 and 478,600 shares with exercise prices ranging from $90.35 to $92.99 and $85.53 to $92.99 per share were excluded from diluted weighted-average common shares outstanding, respectively. Recently Issued Accounting Standards In June 2006, the Financial Accounting Standards Board (“FASB”) issued FASB Interpretation No.48, Accounting for Uncertainty in Income Taxes— an interpretation of FASB Statement No.109 (“FIN48”).FIN48 clarifies the accounting for uncertainty in income taxes recognized in a company’s financial statements.FIN48 requires companies to determine whether it is “more likely than not” that a tax position will be sustained upon examination by the appropriate taxing authorities before any part of the benefit can be recorded in the financial statements.It also provides guidance on the recognition, measurement and classification of income tax uncertainties, along with any related interest and penalties.Previously recorded income tax benefits that no longer meet this standard are required to be charged to earnings in the period that such determination is made.FIN48 also requires significant additional disclosures.The Company’s adoption of FIN 48 as of January 1, 2007 did not have a material impact on the Company’s condensed consolidated financial statements. In September 2006, the FASB issued Statement of Financial Accounting Standards No.157, Fair Value Measurements (“SFAS157”).SFAS157 defines fair value, establishes a framework for measuring fair value in GAAP and requires enhanced disclosures about fair value measurements.SFAS157 does not require any new fair value measurements.The pronouncement is effective for fiscal years beginning after November15, 2007.The guidance in SFAS157 will be applied prospectively with the exception of: (i)block discounts of financial instruments; and (ii)certain financial and hybrid instruments measured at initial recognition under Statement of Financial Accounting Standards No. 133, Accounting for Derivative Instruments and Hedging Activities (“SFAS133”), which are to be applied retrospectively as of the beginning of initial adoption (a limited form of retrospective application).The Company intends to adopt the new standard during the first quarter of 2008 as required.The Company is currently evaluating the impact of SFAS157 and does not expect that the pronouncement will have a material impact on the Company’s consolidated financial statements. 5 Table of Contents WELLCARE HEALTH PLANS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS - Continued (Unaudited, in thousands, except member and share data) In February 2007, the FASB issued Statement of Financial Accounting Standards No. 159, The Fair Value Option for Financial Assets and Financial Liabilities (“SFAS 159”).SFAS 159 permits an entity to measure certain financial assets and financial liabilities at fair value.Under SFAS 159, entities that elect the fair value option will report unrealized gains and losses in earnings at each subsequent reporting date.The pronouncement is effective for fiscal years beginning after November 15, 2007.The Company intends to adopt the new standard during the first quarter of 2008 as required.The Company is currently evaluating the impact of SFAS 159 and does not expect that the pronouncement will have a material impact on the Company’s consolidated financial statements. 2.SEGMENT REPORTING The Company has two reportable segments: Medicaid and Medicare.The segments were determined based upon the type of governmental administration, regulation and funding of the healthcare plans.Segment performance is evaluated based upon earnings from operations without corporate allocations.Accounting policies of the segments are consistent with those applied at December 31, 2006. The Medicaid segment includes operations which provide healthcare services to recipients that are eligible for state supported programs including Medicaid and children's health programs.The Medicare segment includes operations which provide healthcare services and prescription drug benefits to recipients who are eligible for the federally supported Medicare program. Asset, liability and equity amounts by segment have not been disclosed, as they are not reported by segment internally by the Company. Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Premium revenue: Medicaid $ 652,357 $ 387,950 $ 1,288,751 $ 741,425 Medicare 668,172 454,708 1,253,544 823,453 Total 1,320,529 842,658 2,542,295 1,564,878 Medical benefits expense: Medicaid 542,790 310,258 1,072,096 589,450 Medicare 539,428 394,706 1,034,293 714,597 Total 1,082,218 704,964 2,106,389 1,304,047 Gross margin: Medicaid 109,567 77,692 216,655 151,975 Medicare 128,744 60,002 219,251 108,856 Total $ 238,311 $ 137,694 $ 435,906 $ 260,831 3.EQUITY-BASED COMPENSATION The compensation expense recorded related to our equity-based compensation awards for the three months ended June 30, 2007 and 2006 was $6,267 and $4,671, respectively, and $11,887 and $8,650 for the six months ended June 30, 2007 and 2006, respectively.During the three months ended June 30, 2007, the Company granted options under the Company’s 2004 Equity Incentive Plan for the purchase of 77,523 shares of common stock at a weighted-average exercise price of $90.12 per share and a weighted-average Black-Scholes fair value of $24.28 per share.During the six months ended June 30, 2007, the Company granted options under the Company’s 2004 Equity Incentive Plan for the purchase of 560,701 shares of common stock at a weighted-average exercise price of $84.90 per share and a weighted-average Black-Scholes fair value of $23.93 per share.At June 30, 2007, options for 2,678,114 shares were outstanding with a weighted-average exercise price of $44.06 per share.The total intrinsic value, determined as of the date of exercise, of options exercised during the three months ended June 30, 2007 and 2006 was $25,783 and $4,193, respectively, and $41,901 and $8,306 for the six months ended June 30, 2007 and 2006, respectively.During the three-month and six-month periods ended June 30, 2007, the Company granted 60,034 and 252,126 restricted shares, respectively, under the Company’s 2004 Equity Incentive Plan at a weighted-average grant-date fair value of $88.74 and $84.56, respectively.At June 30, 2007, 867,519 restricted shares remain unvested.The total fair value of restricted shares vested during the three months ended June 30, 2007 and 2006 was $3,073 and $1,078, respectively, and $5,683 and $1,772 for the six months ended June 30, 2007 and 2006, respectively. 6 Table of Contents WELLCARE HEALTH PLANS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS - Continued (Unaudited, in thousands, except member and share data) As of June 30, 2007, there was $62,863 of unrecognized compensation costs related to non-vested equity-based compensation arrangements that is expected to be recognized over a weighted-average period of 3.7 years. 4.INCOME TAXES The Company uses the asset and liability method of accounting for income taxes.As of June 30, 2007, net deferred tax assets were approximately $4,297.In assessing the realizability of deferred tax assets, management considers the scheduled reversal of deferred tax liabilities, projected future taxable income and tax planning strategies.The Company expects the deferred tax assets to be realized through the generation of future taxable income and the reversal of existing taxable temporary differences. 5.CREDIT AGREEMENT The Company and certain of its subsidiaries are parties to a credit agreement, dated as of May 13, 2004, which was subsequently amended on September 1, 2005 and on September 28, 2006 (as amended, the “Credit Agreement”). The credit facilities under the Credit Agreement consist of a senior secured term loan facility in the amount of $154,900 and a revolving credit facility in the amount of $125,000, of which $10,000 is available for short-term borrowings on a swingline basis.The term loan and credit facilities are secured by a pledge of substantially all of the assets of our non-regulated entities, which includes the stock of our operating subsidiaries directly held by our non-regulated entities.Interest is payable quarterly, currently at a rate equal to the sum of a rate based upon the applicable six month LIBOR rate plus a rate equal to 2.50%.The term loan matures in May 2009, and the revolving credit facility will expire in May 2008.The Company is a party to this agreement for the purpose of guaranteeing the indebtedness of its subsidiaries that are parties to the agreement.As of June 30, 2007, the revolving credit facility had not been utilized. The Credit Agreement contains various restrictive covenants which limit, among other things, the Company’s ability to incur indebtedness and liens and to enter into business combination transactions.The Company believes that it is in compliance with all the financial and non-financial covenants under the Credit Agreement as of June 30, 2007. 6.COMMITMENTS AND CONTINGENCIES The Company is involved in legal actions in the normal course of business, some of which seek monetary damages, including claims for punitive damages, which are not covered by insurance.These actions, when finally concluded and determined, will not, in the opinion of management, have a material adverse effect on the Company’s financial position, results of operations or cash flows.The Company believes that it has obtained adequate insurance or, where appropriate, has established adequate reserves in connection with these legal proceedings. 7 Table of Contents WELLCARE HEALTH PLANS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited, in thousands, except member and share data) Item 2:Management’s Discussion and Analysis of Financial Condition and Results of Operations. Forward-Looking Statements The following discussion of our financial condition and results of operations should be read in conjunction with the accompanying unaudited condensed consolidated interim financial statements and the notes to those statements appearing elsewhere in this report, our audited consolidated financial statements and the notes thereto for the year ended December 31, 2006, appearing in the 2006 Form 10-K. This Quarterly Report on Form 10-Q contains “forward-looking” statements that are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.Statements that are predictive in nature, that depend upon or refer to future events or conditions or that include words such as “may,” “will,” “should,” “expects,” “anticipates,” “intends,” “plans,” “believes,” “estimates,” “predicts,” “potential,” “continues” and similar expressions are forward-looking statements. Forward-looking statements involve known and unknown risks and uncertainties that may cause our actual future results to differ materially from those projected or contemplated in the forward-looking statements.These risks and uncertainties include, but are not limited to: · the potential expiration, cancellation or suspension of our state or federal contracts; · our lack of prior operating history in expansion markets such as Georgia, Missouri and Ohio, including lack of experience with network providers and health benefits management in such markets; · our lack of prior operating history in our PDP program and PFFS program; · our ability to accurately predict and effectively manage health benefits and other operating expenses, including our ability to reinsure certain risks related to medical expenses; · the potential for confusion in the marketplace concerning PDP and PFFS programs resulting from, among other things, the proliferation of healthcare options facing Medicare beneficiaries and the complexity of the PDP and PFFS programs, including the benefit structures and the relative lack of awareness of these programs among healthcare providers, pharmacists, patient advocates and state regulators; · our ability to accurately estimate incurred but not reported medical costs; · risks associated with future changes in laws applicable to our business, including repeal or modification of the Medicare Modernization Act of 2003 or any portion thereof; · potential reductions in funding for government healthcare programs, including proposals in Congress to reduce funding of Medicare Advantage programs; · risks associated with periodic government rate reimbursement adjustments, including the timing of the CMS risk-corridor payments to PDP providers and other program reconciliations; · risks associated with negative publicity regarding the health insurance industry, including government programs managed care organizations; · our ability to develop processes and systems to support our operations and future growth; · regulatory changes and developments, including potential marketing restrictions, sanctions, governmental investigations or premium recoupments; · potential fines, penalties or operating restrictions resulting from regulatory audits, examinations, investigations or other inquiries; · risks associated with our acquisition strategy; · risks associated with our efforts to expand into additional states, counties and lines of business; · risks associated with our substantial debt obligations; and · risks associated with our rapid growth, including our ability to attract and retain qualified management personnel. Additional information concerning these and other important risks and uncertainties can be found under the headings “Forward-Looking Statements” and “Risk Factors” in the 2006 Form 10-K and “Risk Factors” in this Form 10-Q for the quarterly period ended June 30, 2007, which contain discussions of our business and the various factors that may affect it.We specifically disclaim any obligation to update or revise any forward-looking statements, whether as a result of new information, future developments or otherwise. 8 Table of Contents Overview We provide managed care services exclusively to government-sponsored healthcare programs, focusing on Medicare and Medicaid.We offer a variety of Medicare and Medicaid plans, including health plans for families, children, the aged, blind and disabled and prescription drug plans, serving approximately 2.3million members nationwide as of June 30, 2007. Medicaid was established under the U.S. Social Security Act of 1965 to provide medical assistance to low income and disabled persons.It is state operated and implemented, although it is funded by both the state and federal governments.Our Medicaid plans include plans for individuals who are dually eligible for both Medicare and Medicaid, and recipients of the Temporary Assistance to Needy Families (“TANF”) programs, Supplemental Security Income (“SSI”) programs, State Children’s Health Insurance (“S-CHIP”) programs and the Family Health Plus (“FHP”) programs.The TANF program generally provides assistance to low-income families with children and the SSI program generally provides assistance to low-income aged, blind or disabled individuals.Families who exceed the income thresholds for Medicaid may be able to qualify for the state S-CHIP and FHP programs. Medicare is a federal program that provides eligible persons age 65 and over and some disabled persons a variety of hospital, medical insurance and prescription drug benefits.Medicare is administered and funded by the federal Centers for Medicare & Medicaid Services (“CMS”).Our Medicare plans include stand-alone prescription drug plans (“PDP”) and Medicare Advantage (“MA”) plans which include both Medicare coordinated care (“MCC”) plans and Medicare private fee-for-service (“PFFS”) plans.Medicare Advantage is Medicare’s managed care alternative to original Medicare fee-for-service which individuals enroll into directly through CMS.MCC plans are plans that are administered through a health maintenance organization and generally require members to seek healthcare services from a network of healthcare providers.PFFS plans are open-access plans that allow members to be seen by any physician or facility that participates in the Medicare program. We believe that our experience in managing healthcare for this broad range of beneficiaries better positions us to capitalize on growth opportunities across all of these programs.In addition, unlike many other managed care organizations that attempt to serve the general population through commercial health plans, we focus exclusively on serving individuals in government programs.We believe that this focus allows us to better serve our members and providers and to more efficiently manage our operations.We have centralized core functions, such as claims processing and medical management, combined with localized marketing and strong provider relationships.We believe that this approach will allow us to continue effectively growing our business, both through organic growth and through acquisitions. Through our licensed subsidiaries, as of June 30, 2007, we operated Medicaid plans in Florida, New York, Connecticut, Illinois, Missouri, Georgia and Ohio and our MCC plans in Florida, New York, Connecticut, Illinois, Louisiana and Georgia.
